Case: 15-60576      Document: 00513420840         Page: 1    Date Filed: 03/11/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit


                                    No. 15-60576                               FILED
                                  Summary Calendar                        March 11, 2016
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

WILLIAM HENRY MICHELLETTI,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 1:13-CR-50-1


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM: *
       William Henry Michelletti has filed a motion for leave to proceed in
forma pauperis (IFP) on appeal from the district court’s denial of his motion to
correct his sentence pursuant to Federal Rule of Criminal Procedure 52(b) and
18 U.S.C. § 3742(a)(1). The district court denied his IFP motion and certified
that the appeal was not taken in good faith.               By moving for IFP status,




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60576     Document: 00513420840      Page: 2   Date Filed: 03/11/2016


                                  No. 15-60576

Michelletti is challenging the district court’s certification. See Baugh v. Taylor,
117 F.3d 197, 202 (5th Cir. 1997).
      Although his motion was styled as falling under § 3742 and Rule 52(b),
it is the essence of a pro se prisoner’s pleading, rather than its label, that
controls how the pleading is characterized. United States v. Santora, 711 F.2d
41, 42 n.1 (5th Cir. 1983). As federal courts are courts of limited jurisdiction,
Michelletti must have statutory authority for the filing of his motion. See
Veldhoen v. U.S. Coast Guard, 35 F.3d 222, 225 (5th Cir. 1994).
      Michelletti was precluded from obtaining relief under § 3742, as such
relief is reserved only for direct appeals. See United States v. Early, 27 F.3d
140, 142 (5th Cir. 1994). He did not file a notice of appeal from his judgment
of conviction. Furthermore, his motion styled under § 3742 “was not filed
within the time period for a direct appeal as prescribed in Federal Rule of
Appellate Procedure 4(b), and § 3742 does not permit an appeal beyond
Rule 4(b)’s period.” See id. Nor was his motion properly brought pursuant to
Rule 52(b) because that rule does not set forth a procedural mechanism for
challenging a conviction or a basis for a collateral attack on a final judgment.
See FED. R. CRIM. P. 52(b); United States v. Frady, 456 U.S. 152, 164 (1982).
      Section 2255 provides the primary means of collaterally attacking a
federal conviction.   Tolliver v. Dobre, 211 F.3d 876, 877 (5th Cir. 2000).
However, in this case the district court construed his motion as a § 2255 motion
and, in compliance with Castro v. United States, 540 U.S. 375, 383 (2003),
notified Michelletti, warned him that a subsequent § 2255 motion would be
subject to the restrictions for successive motions, and provided him with the
opportunity to withdraw or amend.           In response, Michelletti moved to
withdraw “all actions pursuant to 28 U.S.C. § 2255.” Furthermore, although
18 U.S.C. § 3582(c) allows a district court to modify a sentence under certain



                                        2
    Case: 15-60576    Document: 00513420840       Page: 3   Date Filed: 03/11/2016


                                 No. 15-60576

narrow circumstances, none of those circumstances were applicable here. See
§ 3582(c). Finally, the motion did not qualify as a writ of coram nobis or audita
querela. See United States v. Miller, 599 F.3d 484, 489 (5th Cir. 2010); Jimenez
v. Trominski, 91 F.3d 767, 768 (5th Cir. 1996).
      Michelletti’s motion was, in essence, a meaningless, unauthorized
motion that the district court was without jurisdiction to entertain. See Early,
27 F.3d at 142. Because he has failed to show that the instant appeal involves
legal points arguable on their merits, see Howard v. King, 707 F.2d 215, 220
(5th Cir. 1983), Michelletti’s motions to proceed IFP on appeal and for
summary judgment are DENIED, and his appeal is DISMISSED as frivolous.
See Baugh, 117 F.3d at 202 & n.24; 5TH CIR. R. 42.2.




                                       3